Citation Nr: 0843675	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  07-01 827	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUES

1.  Entitlement to an effective date earlier than April 10, 
2001, for an increased disability rating of 100 percent for 
post-traumatic stress disorder (PTSD), for accrued benefits 
purposes.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of 
veteran's death and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Air Force during 
World War II, from November 1942 to October 1945.  He died in 
May 2004.  The appellant is his widow (surviving spouse).  
She appealed to the Board of Veterans' Appeals (Board) from a 
March 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which reopened, but then denied her claim for service 
connection for the cause of his death.

At the time of his death, the veteran also had a pending 
claim for an effective date earlier than April 10, 2001, for 
the higher 100 percent rating for his PTSD.  And the 
appellant also has perfected a timely appeal of that claim 
for accrued benefits.

The Board is reopening the claim for service connection for 
the cause of the veteran's death on the basis of new and 
material evidence.  However, the Board is then remanding the 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration 
before readjudication on the underlying merits.


FINDINGS OF FACT

1.  The veteran had symptoms consistent with a 100 percent 
rating for his PTSD as of May 19, 2000.

2.  The veteran died in May 2004; his death certificate lists 
the causes of his death as sepsis and aspiration pneumonia.  

3.  At the time of his death, the veteran was service 
connected for PTSD with a 100 percent disability rating, but 
had no other service-connected disability.

4.  At the time of his death, he had a pending claim for an 
earlier effective date for the grant of the higher, 100 
percent, disability rating for his service-connected PTSD.

5.  The appellant filed a claim for accrued benefits in July 
2004, two months after he died.

6.  The RO issued a decision in November 2004 denying the 
appellant's claim for service connection for the cause of the 
veteran's death; the RO notified her of that decision in 
January 2005, and she did not timely appeal.

7.  Evidence received before issuance of that decision, 
however, though for some unknown reason not considered, 
included the veteran's death certificate.  Other evidence 
also since submitted suggests his service-connected PTSD, 
while not the cause of his death, nonetheless may have 
contributed to it.


CONCLUSIONS OF LAW

1. The criteria are met for an earlier effective date of May 
19, 2000, for the assignment of the 100 percent rating for 
the PTSD.  38 U.S.C.A. §§ 5101, 5110 (West Supp. 2005); 38 
C.F.R. §§ 3.1, 3.155, 3.159, 3.157, 3.400, 3.1000 (2008).

2.  The November 2004 rating decision that denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West Supp. 2005); 38 C.F.R. §§ 20.302, 
20.1103 (2008).

3.  Additional evidence submitted since that November 2004 
rating decision, however, is new and material and this claim 
is reopened.  38 U.S.C.A. § 5108 (West Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

As to the earlier effective date claim, the Court has held 
that proper VCAA notice must apprise the claimant that 
evidence of an earlier-filed claim is needed to substantiate 
a claim for an earlier effective date.  See Huston v. 
Principi, 17 Vet. App. 195 (2003).  And, here, a letter 
satisfying the notice requirements under 38 C.F.R. 
§ 3.159(b)(1) was sent to the veteran in August 2001, prior 
to the initial adjudication of his claim in January 2002.  
The letter informed him of the evidence required to 
substantiate this claim and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
Dingess decision and its requirements were not mentioned 
since this decision had not yet been issued.  But also keep 
in mind that the effective date element is the final 
downstream element of a claim.  So informing the veteran of 
the evidence needed to substantiate this final downstream 
element, and of his and VA's respective responsibilities in 
obtaining supporting evidence, necessarily means no 
additional Dingess notice is required because there is no 
additional downstream element of the claim to receive notice 
concerning.

Moreover, a derivative claim for accrued benefits, by its 
very nature, is a claim for past-due and unpaid benefits, so 
it must be adjudicated on the basis of the evidence of record 
at the relevant time in question - the date of the veteran's 
death.  And because, on the basis of this evidence limited to 
this time frame, no reasonable possibility exists that 
further notice or assistance would aid in substantiating the 
claim, any deficiencies of notice or assistance are moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the duty to notify and 
assist is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  The Court has held that, in such 
cases where the law is dispositive, the claim must be denied 
due to a lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Nevertheless, VA fulfilled its duty to assist the veteran 
prior to his death by obtaining all relevant evidence in 
support of his increased rating (and derivative earlier 
effective date) claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained his VA treatment records.  
There is no indication of any outstanding records pertaining 
to the increased rating claim.  He was also afforded a 
Compensation and Pension examination in December 2001 to 
determine whether an increase in his disability rating for 
PTSD was warranted.  Thus, the Board is satisfied that the 
duty to assist has been met as to the earlier effective date 
claim.  38 U.S.C.A. § 5103A.

As for the new and material evidence claim, the appellant was 
not given notice as required by 38 C.F.R. § 3.159(b)(1).  No 
matter, as this claim is being reopened, regardless, and then 
remanded for further development and consideration, 
the RO/AMC will have the opportunity to provide any necessary 
additional VCAA notice prior to readjudicating this claim on 
the underlying merits.

II.  Accrued Benefits

On April 10, 2001, the veteran filed a claim for increased 
compensation benefits for his service-connected PTSD, which 
had been rated as 30 percent disabling.  The January 2002 
rating decision on appeal granted a higher 100 percent rating 
for this disability, retroactively effective from his April 
10, 2001 claim.  He appealed that decision by requesting an 
earlier effective date for the assignment of the higher 
100 percent rating.  He died in May 2004 after perfecting the 
appeal.  Shortly after his death, the appellant filed a claim 
for accrued benefits.  And for the reasons and bases 
discussed below, the Board finds an earlier effective date of 
May 19, 2000 is warranted.

Benefits to which a beneficiary was entitled at his death, 
based on evidence on file at the date of death or under 
existing ratings or decisions, i.e., accrued benefits, 
will be paid to survivors as provided by law.  38 U.S.C.A. § 
5121(a); 38 C.F.R. § 3.1000(a).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In order for a claimant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death or else be entitled to them under an existing rating or 
decision.  Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 
1998).  



The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) specified that a claim must have been filed on 
or behalf of the veteran prior to his death in the specific 
form prescribed by the Secretary of VA in accordance with 38 
U.S.C.A. § 5101(a).  Jones, 136 F.3d at 1299.  Further, a 
"claim for VA benefits pending on the date of death" means a 
claim filed with VA that had not been finally adjudicated by 
VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5); 
Jones, 136 F.3d at 1299.  

As a threshold issue, the appellant's accrued benefits claim 
is properly reviewable by the Board as the veteran did indeed 
have a pending claim at the time of his death, and the 
appellant filed her claim for accrued benefits within one 
year of his death.  The Board will now turn to the merits of 
the earlier effective date claim.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  In a 
claim for an increased evaluation, unless specifically 
provided otherwise, the effective date of an award based on a 
claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.

An effective date for a claim for increase may be granted 
prior to the date of claim if it is factually ascertainable 
that an increase in disability had occurred within one year 
from the date of claim. 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.

Under 38 C.F.R. § 3.157(b), once a claim for compensation has 
been allowed, receipt of a VA outpatient or hospital 
examination or admission to a VA hospital will be accepted as 
an informal claim for increased benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA 
outpatient or hospital examination will be accepted as the 
date of claim. 38 C.F.R. § 3.157(b).

Thus, the two determinative issues in any claim of 
entitlement to an earlier effective date for increased 
compensation are:  (1) the date of the claim and (2) the date 
of entitlement to an increase.

The essential facts in this case are not in dispute.  In 
August 1997, the rating for the veteran's service-connected 
PTSD was increased to 30-percent disabling.  He did not 
appeal that decision, so it became final and binding on him 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West Supp. 2005); see also 38 C.F.R. §§ 20.302, 
20.1103 (2007).

The veteran filed a claim for an increased rating for his 
PTSD on April 10, 2001.  In January 2002, the RO increased 
his disability rating to 100 percent, retroactively effective 
from his April 2001 claim.

The appellant has adopted the veteran's contention that the 
100 percent rating should go back further, to May 19, 2000, 
when he first returned to the VA medical center (VAMC) for 
treatment after a two-year lapse.  In his January 2003 
substantive appeal, he asserted that the VA treatment record 
from May 19, 2000, acted as an informal claim, and as it 
occurred within one year of the filing of the formal claim, 
so the increased rating should apply retroactively to that 
earlier date.



After reviewing these and the other pertinent records, the 
Board agrees with the veteran's contention that an earlier 
effective date of May 19, 2000 is warranted for the higher 
100 percent rating for his PTSD.  The May 19, 2000 VA 
treatment record in question supports the assigning of this 
higher 100 percent rating and falls within the one-year 
period immediately preceding his claim for increase.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) 
(2004); see also Harper, 10 Vet. App. at 126.

For these reasons and bases, the Board finds that the 
evidence supports assigning an earlier effective date of May 
19, 2000, for the grant of the higher 100 percent disability 
rating for the service-connected PTSD for accrued benefits 
purposes.

III.  New and Material Evidence to Reopen the Cause of Death 
Claim

The appellant claims that the veteran's service-connected 
PTSD directly contributed to his death in May 2004.  Before 
addressing this claim on the merits, however, the Board must 
first determine whether new and material evidence has been 
submitted since the unappealed, and therefore final, November 
2004 rating decision denying this claim.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103; Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

The appellant attempted to reopen her claim in March 2006.  
Under VA law and regulation, if new and material evidence is 
presented or secured with respect to a final decision, the 
Secretary shall reopen and review the former disposition of 
that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen 
is presented, a two-step analysis is performed.



The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id. at 284.  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit Court reiterated 
this, noting that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a claimant's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  The credibility of this 
evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

Here, the evidence that must be considered in determining 
whether there is a basis for reopening the appellant's cause-
of-death claim is the evidence that has been added to the 
record since the final and binding November 2004 rating 
decision.  Since that decision, a psychological consultation 
record from Boca Raton Community Hospital and a medical 
opinion from A.M., M.D., were submitted, which include a 
medical opinion that the veteran's PTSD contributed to his 
death.  (Also, even though a copy of the veteran's death 
certificate was stamped "August 12, 2004" by the RO, it 
does not appear the RO considered it in the November 2004 
rating decision.  Indeed, the RO acknowledged as much when 
reopening, albeit continuing to deny, the claim in March 
2006.)

Since the absence of a medical determination of the veteran's 
cause of death was the basis for the November 2004 rating 
decision, these newly submitted medical records are both new 
and material.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim).

Accordingly, the Board concludes that new and material 
evidence has been submitted since the November 2004 rating 
decision; thus, the claim for service connection for the 
veteran's cause of death must be reopened.  It is important 
for the appellant to understand, however, that the standard 
for reopening a claim is low and does not necessarily 
indicate her claim ultimately will be granted.

The Board must now consider whether service connection is 
warranted for the cause of the veteran's death.  But there is 
insufficient evidence in the record to make this 
determination at this time.  Therefore, the Board is 
remanding the claim to the RO, via the AMC, for further 
development and consideration.


ORDER

An earlier effective date of May 19, 2000, is granted for the 
higher 100 percent disability rating for the veteran's PTSD, 
for accrued benefits purposes, subject to the laws and 
regulations governing the payment of VA compensation.

The petition to reopen the claim for service connection for 
the cause of the veteran's death is granted, subject to the 
further development of this claim on remand.


REMAND

The additional medical evidence the appellant submitted 
suggests the veteran's service-connected PTSD contributed to 
his death.  But there is conflicting evidence on this 
determinative issue, so additional medical comment is needed.

The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  A principal cause of death is one 
which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  See 38 C.F.R. § 3.312(b).

A contributory cause of death is one which contributed 
substantially or materially to death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.

It is recognized that there are primary causes of death that, 
by their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).

At the time of his death in May 2004, the veteran was service 
connected for PTSD and had a 100 percent disability rating 
for it.  The appellant has submitted a medical opinion from 
Dr. A.M., who states the veteran's PTSD contributed to his 
death from sudden cardiac arrest.

The death certificate indicates the veteran died in May 2004 
because of sepsis and aspiration pneumonia.  The appellant 
submitted a psychological consultation record from April 
2004, appearing to state the veteran was hospitalized in 
April 2004 after suffering cardiac arrest.  Dr. A.M.'s 
medical opinion states the veteran was hospitalized for 
sepsis and pneumonia, but died from sudden cardiac arrest.

As the veteran's medical condition at the time of his death 
is unclear from the current record, the Board is unable to 
ascertain whether his death could have been caused or 
contributed to by his service-connected disability (the 
PTSD).  



The Board therefore finds that the veteran's hospital record 
and a VA medical opinion are integral to the proper 
adjudication of the appellant's cause-of-death claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Ask the appellant-widow to submit the 
veteran's hospital records for the two-
months leading up to his death in May 2004 
or ask that she provide the contact 
information so VA may obtain these records 
for her.  She is advised that this 
information is vitally necessary to obtain 
supportive evidence to prove her claim.

2.  After obtaining these additional 
records, submit the claims file to an 
appropriate VA examiner for a medical 
opinion to determine whether it is at least 
as likely as not (meaning 50 percent or 
more probable) that the veteran's service-
connected PTSD either caused or contributed 
substantially or materially to his death.  
To assist in making this important 
determination, the examiner must review the 
claims file, including a complete copy of 
this remand, for the pertinent medical and 
other history, including the medical 
opinion of Dr. A.M..  The designated VA 
examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable.



3.  Then readjudicate the claim in light 
of the additional evidence.  If the claim 
is not granted to the appellant's 
satisfaction, send her and her 
representative a SSOC and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


